REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8, 11-15 and 18-22, and 24-46 are allowed.
Claims 1, 11, 19, 22, 26, 34, and 40 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly network interface circuitry arranged to communicatively couple the computing system with a plurality of MSP Servers, the plurality of MSP Servers including MSP edge servers, or MSP center server; or an MAP edge server the MSP edge servers are Multi-access Edge Computing (MEC) hosts or Content Delivery Network (CDN) node, and each MSP Server of the plurality of MSP Servers are communicatively coupled with one another to form an MSP network.
	It is noted that the closest prior art, Hilgers et al. (US 20210082287, Mar. 18, 2021) shows the user terminal set up a wireless communication connection to the smartphone of the user, which comprises a locating module for satellite-based location, the ascertained position is coded in data form and is sent in conjunction with a wireless message for a server of a mobility service provider, a transportation vehicle suitable for a purpose of travel defined by the user is selected.
	It is noted that the closest prior art, Premawardena (US 2020104289, Apr. 2, 2020) shows all edge nodes in network communicate with each either directly through MSP, the edge node can select and send to the AV the ASGs for all the zones which contain the planned role for the AV autonomous vehicle
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IQBAL ZAIDI/Primary Examiner, Art Unit 2464